PER CURIAM.
This court having at its November term, 1936, rendered its decision affirming the judgment of the said District Court appealed from in this cause, 86 F.(2d) 327, and the appellant and cross-appellee having on December 8, 1936, presented to the court a petition for a rehearing of the said cause, and the same having been carefully considered,
It is now here ordered by this court that the rehearing asked for be, and the same is hereby, denied at the cost of the appellant and cross-appellee. Let mandate issue after the expiration of five days from this date.